Citation Nr: 1638703	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided testimony at Board hearings before a Veterans Law Judges (VLJ) of the Board in April 2011 and August 2014.  Transcripts of the hearings are of record.

The case was remanded in March 2014 so the aforementioned 2014 hearing could be scheduled.  

The Board notes a March 2016 rating decision denied entitlement to service connection for PTSD, depression, and a right foot injury, which the Veteran appealed.  Although there is no indication in the file that a Statement of the Case (SOC) has been issued, the AOJ has acknowledged the Veteran's appeal and his election of the decision review officer process.  (05/18/2016 VBMS-DRO Process)  Hence, the Board will decline to issue a statement of the case in the remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA examination reports of record reflect the examiner's opinion that the Veteran's currently diagnosed hearing loss is not related to the conceded in-service acoustic trauma.  The examiners' rationale was that post-acoustic trauma hearing tests conducted in service and within the first two years of the Veteran's separation revealed normal hearing with no significant threshold shift.  See 01/23/2012 VBMS and 04/23/2013 VBMS, both VA Examinations; 07/23/2015 VBMS-C&P Exam.  However, neither examiner noted or commented on the May 2011 private doctor's opinion favoring the claim.  The private examiner opined that the Veteran's hearing loss could be explained by his military noise exposure given his history of immediate fullness and tinnitus following noise trauma.  This would represent a recurrent temporary threshold shift resulting in permanent damage with repeated events.

As noted, the VA examiners have relied solely on the normal hearing examinations, and have not addressed the component addressed by the private examiner.  It is also noteworthy that the Veteran is service connected for tinnitus which earlier examinations note is connected to the Veteran's hearing loss.  The Veteran's representative has previously requested evaluation of any potential nexus, but there is no indication that it was done.  See 2011 Transcript, p. 9.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall make sure that all relevant treatment records generated since the March 2014 remand are obtained and included in the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, return the claims file to the examiner who conducted the July 2015 audiologic examination.  Ask the examiner to address the May 2011 private positive nexus opinion and to indicate agreement or disagreement with the examiner's positive nexus opinion, and to provide a full explanation and rationale for any agreement or disagreement.

In the event the examiner who conducted the July 2015 audiologic examination is no longer available, refer the claims file to an equally qualified examiner.

3.  After completion of all of the above, the AOJ will re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




